IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: October 25, 2019

                                              ________________________________________
                                                           TONY M. DAVIS
                                                 UNITED STATES BANKRUPTCY JUDGE
______________________________________________________________


                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

In re:                                           §
                                                 §
ORLY GENGER,                                     §        Case No. 19-10926-TMD
    (Debtor)                                     §         Chapter 7

         ORDER REGARDING DEBTORS’ MOTION FOR CONTINUANCE AND
             FOR ENTRY OF AN ORDER RELATED TO DISCOVERY

         On October 23, 2019, the Court held a hearing on the Debtor’s Motion for Continuance,

to Consolidate Hearings and For Entry of an Order Related to Discovery [ECF No. 106]. At the

hearing, the Court found that consideration of all matters in this case should be abated pending a

decision on Sagi Genger’s motion to transfer venue [ECF No. 32].

         IT IS THEREFORE ORDERED that consideration of all pending matters, except for the

request to transfer venue, are abated.

                                              ###
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: turnerb                      Page 1 of 2                          Date Rcvd: Oct 25, 2019
                                      Form ID: pdfintp                   Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 27, 2019.
db             +Orly Genger,    210 Lavaca St.,   Unit 1903,    Austin, TX 78701-4582
aty            +John Dellaportas,    Emmet Marvin & Martin LLP,    120 Broadway 32nd FL,
                 New York, NY 10271-3291
aty            +Michael Bowen,    Kasowitz Benson Torres LLP,    1633 Broadway,   New York, NY 10019-6708
intp           +D&K GP LLC,    c/o Jordan Holzer & Ortiz, PC,    500 N. Shoreline Blvd.,    Suite 900,
                 Corpus Christi, TX 78401-0341
intp            Dalia Genger,    c/o Jordan, Holzer & Ortiz,    500 N SHORELINE BLVD,    STE 900,
                 CORPUS CHRISTI, TX 784010341
cr             +SureTec Insurance Company,    Clark Hill Strasburger,    901 Main St #6000,
                 Dallas, TX 75202-3748
cr              TPR Investment Associates, Inc.,    c/o Streusand Landon Ozburn & Lemmon,
                 1801 S. MoPac Expressway,    Suite 320,   Austin, TX 78746

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*             +Michael Bowen,   Kasowitz Benson Torres LLP,   1633 Broadway,                      New York, NY 10019-6708
                                                                                                                 TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 25, 2019 at the address(es) listed below:
              Aaron Michael Kaufman    on behalf of Creditor Arie Genger akaufman@dykema.com,
               dandreacchi@dykema.com;pelliott@dykema.com
              Brian Talbot Cumings    on behalf of Trustee Ron Satija bcumings@gdhm.com, ctrickey@gdhm.com
              Constantine "Dean" Pamphilis    on behalf of Interested Party    Kasowitz Benson Torres LLP
               DPamphilis@kasowitz.com, courtnotices@kasowitz.com
              Danielle Nicole Rushing    on behalf of Creditor Arie Genger drushing@dykema.com,
               lvasquez@dykema.com;docketsat@dykema.com
              Deborah D. Williamson    on behalf of Creditor Arie Genger dwilliamson@dykema.com,
               mlongoria@dykema.com;docketsat@dykema.com
              Eric J. Taube    on behalf of Debtor Orly Genger eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Jay Ong    on behalf of Interested Party    The Orly Genger 1993 Trust jong@munsch.com,
               amays@munsch.com
              Raymond W. Battaglia    on behalf of Creditor Eric Herschmann rbattaglialaw@outlook.com
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              Ryan Brent DeLaune    on behalf of Creditor    SureTec Insurance Company
               ryan.delaune@clarkhillstrasburger.com, yvette.squirrell@clarkhillstrasburger.com
              Sabrina L. Streusand    on behalf of Creditor Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Sabrina L. Streusand    on behalf of Creditor    TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Sabrina L. Streusand    on behalf of Plaintiff    TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Sabrina L. Streusand    on behalf of Plaintiff Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Shelby A. Jordan    on behalf of Interested Party    D&K GP LLC sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              Shelby A. Jordan    on behalf of Plaintiff    D&K GP LLC sjordan@jhwclaw.com, ecf@jhwclaw.com
District/off: 0542-1         User: turnerb              Page 2 of 2                  Date Rcvd: Oct 25, 2019
                             Form ID: pdfintp           Total Noticed: 7


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Shelby A. Jordan   on behalf of Interested Party Dalia Genger sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              Shelby A. Jordan   on behalf of Plaintiff Dalia Genger sjordan@jhwclaw.com, ecf@jhwclaw.com
              Thomas A Pitta   on behalf of Creditor Sagi Genger tpitta@emmetmarvin.com
              United States Trustee - AU12   ustpregion07.au.ecf@usdoj.gov
                                                                                            TOTAL: 20
